Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Acknowledgement is made to the Applicant’s amendment to specification, submitted on 09/22/2021, to obviate the previous objection. The previous objection to specification is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with
Michael Monaco (52041) on 11/02/2021.
The application has been amended as follows:
In the Specification: page 1, Par. 0 (submitted on 08/02/2019) has been added.

Authorization for this examiner’s amendment was given in a phone interview with Michael Monaco (52041) on 10/05/2021.
The application has been amended as follows:

receiving information on a special subframe configuration; 
receiving a downlink signal from a base station during a time corresponding to a downlink pilot time slot (DwPTS) allocated in accordance with the special subframe configuration; and 
transmitting an uplink signal to the base station during a time corresponding to an uplink pilot time slot (UpPTS) allocated in accordance with the special subframe configuration, 
wherein the special subframe includes the DwPTS, a guard period (GP), and the UpPTS, 
wherein whether the special subframe is received or transmitted through a sTTI (short transmission time interval) structure pattern including a plurality of sTTI transport blocks is determined based on the information, 
wherein the sTTI structure pattern is determined as one of (3,2,2,3,2,2) and (3,2,2,2,2,3) based on a number of orthogonal frequency division multiplexing (OFDM) symbols used for a transmission of a PDCCH (Physical Downlink Control Channel) being equal to 1 or 3, 
wherein, based on the information configuring 9 OFDM symbols for the DwPTS and 2 OFDM symbols for the UpPTS, or 6 OFDM symbols for the DwPTS and 2 OFDM symbols for the UpPTS, the uplink signal is transmitted without applying the sTTI structure pattern.

9. (Currently amended) A method for transmitting/receiving a special subframe from/in a base station in a wireless communication system supporting time division duplex (TDD), the method comprising the steps of: 
transmitting information on a special subframe configuration; 
transmitting a downlink signal to a user equipment (UE) during a time corresponding to a downlink pilot time slot (DwPTS) allocated in accordance with the special subframe configuration; and 
receiving an uplink signal from the UE during a time corresponding to an uplink pilot time slot (UpPTS) allocated in accordance with the special subframe configuration, 
wherein the special subframe includes the DwPTS, a guard period (GP), and the UpPTS,4Attorney Docket No. 2101-71885 
wherein whether the special subframe is received or transmitted through a sTTI (short transmission time interval) structure pattern including a plurality of sTTI transport blocks is determined based on the information, 
wherein the sTTI structure pattern is determined as one of (3,2,2,3,2,2) and (3,2,2,2,2,3) based on a number of orthogonal frequency division multiplexing (OFDM) symbols used for a transmission of a PDCCH (Physical Downlink Control Channel) being equal to 1 or 3, 
wherein, based on the information configuring 9 OFDM symbols for the DwPTS and 2 OFDM symbols for the UpPTS, or 6 OFDM symbols for the DwPTS and 2 OFDM symbols for the UpPTS, the uplink signal is transmitted without applying the sTTI structure pattern.  

10. (Currently amended) The method of claim 9, wherein, based on the information configuring 3, 10, 11 or 12 OFDM symbols for the DwPTS, the downlink signal is transmitted by applying the sTTI structure pattern. 

17. (Currently amended) A UE for transmitting/receiving a special subframe in a wireless communication system supporting time division duplex (TDD), the UE comprising: 
a radio frequency (RF) unit; and 
a processor, 
wherein the processor is configured to receive information on a special subframe configuration, receive a downlink signal from a base station during a time corresponding to a downlink pilot time slot (DwPTS) allocated in accordance with the special subframe configuration, and transmit an uplink signal to the base station during a time corresponding to an uplink pilot time slot (UpPTS) allocated in accordance with the special subframe configuration, 
wherein the special subframe includes the DwPTS, a guard period (GP), and the UpPTS, 
wherein whether the special subframe is received or transmitted through a sTTI (short transmission time interval) structure pattern including a plurality of sTTI transport blocks is determined based on the information, 
wherein the sTTI structure pattern is determined as one of (3,2,2,3,2,2) and (3,2,2,2,2,3) based on a number of orthogonal frequency division multiplexing 
wherein, based on the information configuring 9 OFDM symbols for the DwPTS and 2 OFDM symbols for the UpPTS, or 6 OFDM symbols for the DwPTS and 2 OFDM symbols for the UpPTS, the uplink signal is transmitted without applying the sTTI structure pattern.  

18. (Currently amended) A base station for transmitting/receiving a special subframe in a wireless communication system supporting time division duplex (TDD), the base station comprising: 
a radio frequency (RF) unit; and 
a processor, 
wherein the processor is configured to transmit information on a special subframe configuration, transmit a downlink signal to a user equipment (UE) during a time corresponding to a downlink pilot time slot (DwPTS) allocated in accordance with the special subframe configuration, and receive an uplink signal from the UE during a time corresponding to an uplink pilot time slot (UpPTS) allocated in accordance with the special subframe configuration, 
wherein the special subframe includes the DwPTS, a guard period (GP), and the UpPTS, 
wherein whether the special subframe is received or transmitted through a sTTI (short transmission time interval) structure pattern including a plurality of sTTI transport blocks is determined based on the information, 
a number of orthogonal frequency division multiplexing (OFDM) symbols used for a transmission of a PDCCH (Physical Downlink Control Channel) being equal to 1 or 3, 
wherein, based on the information configuring 9 OFDM symbols for the DwPTS and 2 OFDM symbols for the UpPTS, or 6 OFDM symbols for the DwPTS and 2 OFDM symbols for the UpPTS, the uplink signal is transmitted without applying the sTTI structure pattern.  















Allowable Subject Matter
Claims 1-3, 9-11, and 17-18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 9, 17, and 18, the combination of limitations involving, receiving information on a special subframe configuration that includes a downlink pilot time slot (DwPTS), a guard period (GP), and an uplink pilot time slot (UpPTS), wherein the special subframe is transmitted or received through a sTTI (short transmission time interval) structure pattern, wherein, based on the information configuring 9 OFDM symbols for the DwPTS and 2 OFDM symbols for the UpPTS, or 6 OFDM symbols for the DwPTS and 2 OFDM symbols for UpPTS, an uplink signal is transmitted without applying the sTTI structure pattern, among other claim limitation, are non-obvious over the prior art. 
The closest prior art of record GAO et al. (US 20190379515 A1) teaches in Table 1 configuration 6 that includes 9 OFDM symbols for the DwPTS and 2 OFDM symbols for the UpPTS, or in Table 1 configuration 9 that includes 6 OFDM symbols for the DwPTS and 2 OFDM symbols for UpPTS, but GAO does not teach based on the information configuring 9 OFDM symbols for the DwPTS and 2 OFDM symbols for the UpPTS, or 6 OFDM symbols for the DwPTS and 2 OFDM symbols for UpPTS, an uplink signal is transmitted without applying the sTTI structure pattern, and therefore the claims are allowable over the prior art.



CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415